Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Lori Elizabeth Hill, Appellant                       Appeal from the 82nd District Court of
                                                     Falls County, Texas (Tr. Ct. No. 9475).
No. 06-16-00058-CR         v.                        Opinion delivered by Chief Justice Morriss,
                                                     Justice Moseley and Justice Burgess
The State of Texas, Appellee                         participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Lori Elizabeth Hill, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED JUNE 14, 2016
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk